DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indexing mechanism as recited in claim 13, line 2 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
3.	The disclosure is objected to because of the following informalities:
	On p. 4, line 26, it appears “42” should read  -- 12 --.
Appropriate correction is required.

Claim Objections
4.	Claim 11 are objected to because of the following informalities:
	Claim 11, line 2, “the brush head” lacks proper antecedent basis
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-4, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/125269 A2 (hereinafter Diamond).
As for claim 1, Diamond discloses in Figs. 14-16, for example, an electric utility brush 610 (toothbrush) comprising an inner drive shaft 620 and a concentric outer drive shaft 622; a rotatable head comprising a first part 676 fixed to an end of the outer drive shaft 622 (p. 15, lines 26-28), and a second 
As for claim 2, which the brush head is spherical (p. 14, line 9), the first and second parts being substantially hemispherical (p. 17, lines 1-6; Fig. 14).
	As for claim 3, in which the first part is larger in size than the second part (e.g., Figs. 17 and 18).
	As for claim 4, in which the second part of the head comprises an axle 646 projecting from an end face and the first part 676 of the head comprises a complimentary socket in which the axle 646 is seated (p. 15, lines 24-26; Fig. 14).
	As for claim 9, comprising a set of meshing gears 642, 644 provided between the inner drive shaft 620 and the second part (hemispherical head section) of the head (Figs. 14-16).
As for claim 11, in which the brush head (see claim objection) comprises an array of bristles projecting from an outer surface (e.g., 728 referencing Fig. 18).
As for claim 12, in which the utility brush 610 comprises a sleeve 686 at least partially surrounding the outer drive shaft 622 (p. 14, lines 24-27).
	As for claim 13, in which the utility brush 610 comprises an indexing mechanism defined by pin 697 and/or tapered end 693 (or simple indicia on the exterior of the toothbrush body as taught by Diamond) operable to locate the outer drive shaft 622 at a set angular orientation when the inner drive shaft 620 is being driven independently of the outer drive shaft 622 (p. 17, line 14 to p. 18, line 15)..

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond.
	As for claims 5 and 6, it is well within the capabilities of one skilled in the art to have provided for a bearing or bushing disposed between the axle and the socket to facilitate rotation of the second part and since such rotation constructions are well known and within the scope of customary practice.
	As for claim 10, Diamond is already deemed to teach complementary driven gear teeth formed integrally with “an end face” (not clearly positively recited and could be any “end face” of the second part of the head) at second (bevel) gear 644 of the second part of the head (Figs. 14 and 16). As for the set of meshing gears comprise driving gear teeth (which would be the gear teeth of bevel gear 642) formed integrally with an end of the inner drive shaft 620 (the Diamond reference teaches instead a threaded connection at p. 15, lines 24-25), such integral connection would be well within the capabilities of one skilled in the art since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Allowable Subject Matter
11.	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Diamond and Hawk are pertinent to various rotary toothbrush arrangements.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723